Citation Nr: 0826548	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active military service from April to 
September 1976 and January 1977 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors, the personal assaults, have 
not been corroborated by service records or other credible, 
supporting evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.  

3.  No acquired psychiatric disorder was shown in service and 
a psychosis was not shown until many years after service.  
There is competent clinical evidence of any psychiatric 
pathology prior to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service, nor may 
a psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Letters of April 2001 and September 2002 provided 
pertinent notice and development information.

The claims file contains VA examination reports and 
outpatient reports.  Notice as to what evidence needed has 
been provided, and there is no indication that there is 
additional evidence or development that should be undertaken.  
The record reflects that the RO has attempted to obtain all 
of the veteran's medical records in connection with the 
appellant's claim.  The RO has contacted all of the medical 
providers listed by the appellant.  Social Security records 
have been obtained, as apparently have all VA medical 
records.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection.  In the absence 
of verified stressors or any pertinent in-service findings, 
the Board finds that any medical opinion would be based on 
pure speculation.  See 38 C.F.R. § 3.102 (service connection 
may not be predicated on a resort to speculation or remote 
possibility).

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  



Entitlement to service connection for an acquired psychiatric 
disorder, to       include PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection for a 
psychosis may be presumed when shown to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, a medical 
statement of a VA physician, VA medical records, service 
medical records, personnel records, and statements of a 
former roommate and his brother. 

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  

Regarding the claims for disorders other than PTSD, which 
will be discussed in detail below, it is noted that the 
service medical records are completely negative for any 
pertinent complaints of findings.  Appellant did have an 
episode where he was being held for extradition over a 
civilian infraction, but this was later deemed to have been 
in error and he was released.

Post service, including VA examination in 1981 reveal no 
pertinent complaints or findings.  The neurological and 
psychiatric evaluation in 1981 was described as within normal 
limits.

In the mid 1980's there is evidence that the veteran was 
being treated for alcohol abuse, including some in patient 
treatment.  Depression was also noted in records for alcohol 
treatment in 1986.

It is difficult to tell from the records when the more 
recently demonstrated schizophrenia became manifest.  It is 
clearly noted in 1997 records.  Schizophrenia has been noted 
on occasion since that date, but with 1 exception, it has 
never been related to service.

At about the time of the opening of this claim in early 2000, 
appellant gave a VA physician a lengthy history of having 
psychiatric symptoms since learning of the death of his 
mother at about age 8.  He subsequently reported treatment as 
a child, and manifestations of the schizophrenia during 
service, for which he did not get treatment.  With his claim 
in May 2000, this physician submitted a statement to the 
effect that schizophrenia was made worse by service, and that 
he also had PTSD as a result of "blanket parties" during 
service.

Subsequent studies have continued to demonstrate the presence 
of a psychosis, depression, or a schizoid-affective disorder.  
Other than the statement above, none of these disorders have 
been related to service or occurrence there in.

It is the conclusion of the Board that service connection for 
an acquired psychiatric disorder is not in order.  The 
opinion offered in May 2000 by the VA physician appears to 
have been based on recently recorded information from the 
veteran without review of the claims folder, including the 
service medical records.  Review of those records provides no 
basis for the opinions entered.  There is absolutely no 
evidence that the schizophrenia first shown in the 1990's 
existed from childhood.  There are no signs or symptoms of a 
psychosis during service.  He gave a history of significant 
treatment as a child and it strains credulity to conclude 
that he could have completed all the stresses of service 
without evidencing signs of a psychosis.  He had no signs or 
symptoms during service and was not provided with any 
pertinent medication during service.  As such, there is no 
competent evidence that a psychosis or other psychiatric 
disorder existed prior to service.

In the years after service, appellant had some difficulty 
controlling his alcohol intake, and was treated on occasion 
by the VA for this difficulty.  There is no indicia of any 
psychiatric disorder until 1986 when depression is noted on 
occasion.  Again, the etiology is not set out, but there is 
nothing in the records that suggests this is related to 
service.  In subsequent years, depression, schizophrenia, and 
schizoid-affective disorders have been noted, but other than 
noted, never attributed to service.  As such, there is no 
basis for service connecting any of this pathology.

As to the PTSD:  The veteran contends that he has PTSD due to 
2 stressors.  In a statement dated in May 2003, he reported 
that "a white guy" threatened him with a loaded M-16 while 
on the firing range during basic training.  However, a 
platoon sergeant (later named as [redacted]) grabbed the 
assailant preventing further action.  In other statements the 
veteran reported that he was subjected to "blanket parties" 
where he was physically abused.  

In a statement dated in May 2000, as noted above, a VA staff 
psychiatrist reported that the veteran was subjected to 
blanket parties where he was physically and emotionally 
abused.  As a result he has PTSD.  

VA outpatient records reflect diagnoses of schizophrenia, 
schizoid affective disorder, poly substance abuse, and 
depression.  

Initially, it is noted that the veteran has not alleged that 
he engaged in combat and, therefore, that he had no combat-
related stressors during his service.  In a case where the 
veteran did not serve in combat, the Board may not grant 
service connection for PTSD without independently verifiable 
evidence of the in-service occurrence of the claimed 
stressors.  

While the record contains a diagnosis of PTSD, it appears, as 
noted above, that this diagnosis is based on the veteran's 
history.  The United States Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  Even assuming that the examiners 
based their opinions on medically sufficient stressors, they 
still must be proven by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f).  

In this regard, there is no evidence which corroborates the 
occurrence of the stressors alleged by the veteran.  The RO 
sent a PTSD questionnaire to the veteran requesting that he 
provide specific details of his stressors.  It appears that 
all of the veteran's own statements within the record 
regarding the occurrence of the stressors are unverifiable or 
lack significant detail so that they are not subject to 
verification.  He is unable to provide a name of the person 
who pointed a loaded weapon at him.  Further, he provides 
only imprecise dates of occurrence.  In fact, he has not 
provided any other objective evidence to substantiate his 
claimed stressors.  He has indicated that no report of this 
incident was ever recorded.  Because of this lack of detail 
and vague statements, the Board finds the veteran's 
statements are not credible in view of the inability to 
otherwise corroborate the claimed stressors.  

The record includes statements of the veteran's ex-roommate 
and brother.  They described the veteran's day-to-day 
activities as well as, his behavior subsequent to service 
discharge.  To the extent that they believe that the veteran 
meets the requirements for service connection disability for 
PTSD, lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant a claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Moreover, for the most part, the veteran's service personnel 
records and service medical records are also unremarkable.  
The Board is aware that the service record shows that the 
veteran's behavior was somewhat questionable during service.  
A Duty Status Change report shows that the veteran was 
subjected to civil confinement in 1977.  It was reported that 
all civil charges were dismissed and this was apparently 
filed in error.  However, his military performance was 
considered outstanding from 1977 until his performance review 
in April 1980.  While it is shown that his performance 
decreased in 1980, this was a considerable time after the 
alleged abuse occurred, namely, at the end of service.  
Appellant argued that this was based on a situation of his 
not getting along with this supervisor.  This behavior 
certainly did not warrant any displinary action or is 
otherwise indicative of any stressor related event.

The Board recognizes that the veteran's own statements need 
not be strictly corroborated.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred).  Nevertheless, despite efforts by VA to 
elicit salient information in order to confirm the veteran's 
allegations as to his stressors no evidence has been provided 
which corroborates any stressor.  Although a VA physician has 
accepted the veteran's description of his in-service 
experiences as credible for diagnosing PTSD, the Board may 
not grant service connection for PTSD without supporting 
evidence of the occurrence of the claimed stressors.  This is 
especially true where, as here, all contemporaneous evidence 
of record is opposite to that opinion.

The weight of the credible evidence establishes that a 
stressor which might lead to PTSD did not occur in service.  
Thus, regardless of diagnosis, service connection for PTSD 
may not be granted.  The veteran may apply to reopen his 
claim in the future, by submitting independent evidence to 
corroborate a service stressor, or by submitting sufficiently 
detailed information as would permit the VA to attempt 
stressor verification through the service department.  See 38 
C.F.R. § 3.159(c) (2).


ORDER

Service connection for an acquired psychiatric disorder 
including PTSD is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


